Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the details of Fig.1(a)-1(c), Fig.2(c), Fig.9(a)-9(b) are not legible and unclear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 


Claims 1-3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites:
Setting a pixel as transmissive or non transmissive pixel by comparing the feature amount to a predetermined threshold, and generating a processed image; changes of transmittance of a transmissive pixel based on change of the feature amount of a pixel from a threshold.
The limitation of setting a pixel as transmissive or non transmissive pixel by comparing the feature amount to a predetermined threshold, and generating a processed image; changes of transmittance of a transmissive pixel based on change of the feature amount of a pixel from a threshold, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “setting” in the context of this claim encompasses the user manually setting a pixel as transmissive/non transmissive based on certain features of the image. Similarly, the limitation of setting a pixel as transmissive or non transmissive pixel by comparing the feature amount to a predetermined threshold, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “setting” in the context of this claim encompasses the user setting a pixel as transmissive/non transmissive pixel by comparing feature amount to a threshold. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – using display configured to display image; using a processor to perform the setting and comparing steps. The displaying steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of a setting command and comparing one element to another, and display displaying images) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processor to perform a the setting and comparing steps, a display configured to display image step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Imaging element in claim 1 having structural limitation in PG pub para [0043].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 10 recites “setting a pixel…”, line 12 recites again “setting a pixel…”, line 13 recites “giving the pixel a transmittance”. It is unclear which pixel the line 13 pixel is referring back to.
Claim 7 recites similar language.
Depending claims inherit those defects.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7 rejected under 35 U.S.C. 103 as being unpatentable over Chiba (JP2014233344a), in view of Makoto (JP2015198735a) and further in view of Sato (JP2013118978a), citation used herein refers to English translation version of the documents attached.
Regarding claim 1, Chiba teaches an endoscope (endoscope 100 Fig.1) including an imaging element configured to generate a plurality of pieces of image data by imaging a living tissue (imaging sensor 141 Fig.1 pg.3);
A processor (processor 200 Fig.1) including a first imaging processing unit obtain a first feature amount distribution image representing a distribution of a first feature amount of the living tissue (distribution image of total hemoglobin concentration in the living tissue pg.10); and a second feature amount distribution image representing a distribution of a second feature of the living tissue from the plurality of pieces of image data (distribution image of oxygen saturation in the living tissue pg.);
And a display (monitor 300 Fig.1) configured to display the images of first and second feature amount (pg.10 monitor 300 displays distribution images of oxygen saturation and total hemoglobin concentration in the living tissue). 
Chiba teaches limitation stated above, however, does not disclose a second image processing unit to configured to generate mask image and the process of generating the mask image as recites in claim 1.
Makoto in the art of medical image processing, teaches a suitable image processing method of masking which an image processing unit generating a structure of a mask image for masking a second feature amount distribution image from a first feature distribution image and a second image processing unit generating a second feature amount distribution processed image in which the mask image is superimposed on an upper layer of an second feature amount distribution image (pg.8-pg.10, Fig. 8-13).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Chiba to include the image processing method of generating a structure of a mask image for masking a second feature amount distribution image from a first feature distribution image and a second image processing unit generating a second feature amount distribution processed image in which the mask image is superimposed on an upper layer of an second feature amount distribution image, such as that taught by Makoto, as a suitable image processing technique of masking image to yield a predictable result of observing certain features (such as oxygen saturation amount) from medical imaging.

Chiba and Makoto teaches limitation stated above, Makoto further teaches comparing oxygen saturation value to a predetermined threshold (pg.12) however, Makoto does not disclose the masking process include setting a pixel less than a predetermined threshold as a non-transmissive pixel having a transmittance of zero and setting a pixel equal to or more than predetermined threshold as a transmissive pixel giving the pixel a transmittance accordance with a degree of the first feature amount.
Sato in the art of medical imaging teaches a technique of image processing which setting the pixel value to 1 when average luminance of an area is equal to or higher than a predetermined threshold, and setting the pixel value to 1 when the average luminance of the area is less than the predetermined threshold, to generate a binarized image of a vein pattern as a vein mask (pg.9-10, 14).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Chiba and Makoto to include the image processing technique of setting a pixel to 0 or 1 by comparing the feature amount of the pixel to a predetermined threshold to create a binarized image of a specific feature, such as that taught by Sato, as an improvement to yield a predictable result of better display the targeted feature under observation.


Regarding claim 2, Chiba, Makoto, Sato teaches limitation stated above, Sato further teaches the transmittance of the transmissive pixel increases continuously or stepwise as the first feature amount of the pixel deviates more from the threshold (pg.9-10).
Regarding claim 4, Chiba, Makoto, Sato teaches limitation stated above, Sato further teaches an input device 915 such as a mouse, keyboard, touch panel, button or switch operated by a user configured to generate input signal (pg.15).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Chiba, Makoto and Sato to utilize the input device to generate control signal to control a value (predetermined threshold) by the user, such as that taught by Sato, as combining the known element (input device) to the processor to yield a predictable result of controlling a control value of image processing.

Regarding claim 7, Chiba teaches an image display device comprising a processor (processor 200 Fig.1) configured to perform image processing, and display configured to display an image (monitor 300 Fig.1),  
Wherein the processor includes: a first imaging processing unit obtain a first feature amount distribution image representing a distribution of a first feature amount of the living tissue (distribution image of total hemoglobin concentration in the living tissue pg.10); and a second feature amount distribution image representing a distribution of a second feature of the living tissue from an imaged image data (distribution image of oxygen saturation in the living tissue pg.);
the display (monitor 300 Fig.1) is configured to display the images of first and second feature amount (pg.10 monitor 300 displays distribution images of oxygen saturation and total hemoglobin concentration in the living tissue). 
Chiba teaches limitation stated above, however, does not disclose a second image processing unit to configured to generate mask image and the process of generating the mask image as recites in claim 7.
Makoto in the art of medical image processing, teaches a suitable image processing method of masking which an image processing unit generating a structure of a mask image for masking a second feature amount distribution image from a first feature distribution image and a second image processing unit generating a second feature amount distribution processed image in which the mask image is superimposed on an upper layer of an second feature amount distribution image (pg.8-pg.10, Fig. 8-13).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Chiba to include the image processing method of generating a structure of a mask image for masking a second feature amount distribution image from a first feature distribution image and a second image processing unit generating a second feature amount distribution processed image in which the mask image is superimposed on an upper layer of an second feature amount distribution image, such as that taught by Makoto, as a suitable image processing technique of masking image to yield a predictable result of observing certain features (such as oxygen saturation amount) from medical imaging.

Chiba and Makoto teaches limitation stated above, Makoto further teaches comparing oxygen saturation value to a predetermined threshold (pg.12) however, Makoto does not disclose the masking process include setting a pixel less than a predetermined threshold as a non-transmissive pixel having a transmittance of zero and setting a pixel equal to or more than predetermined threshold as a transmissive pixel giving the pixel a transmittance accordance with a degree of a pixel value of the pixel.
Sato in the art of medical imaging teaches a technique of image processing which setting the pixel value to 1 when average luminance of an area is equal to or higher than a predetermined threshold, and setting the pixel value to 1 when the average luminance of the area is less than the predetermined threshold, to generate a binarized image of a vein pattern as a vein mask (pg.9-10, 14).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Chiba and Makoto to include the image processing technique of setting a pixel to 0 or 1 by comparing the feature amount of the pixel to a predetermined threshold to create a binarized image of a specific feature, such as that taught by Sato, as an improvement to yield a predictable result of better display the targeted feature under observation.


Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Chiba, Makoto, Sato, further in view of Tabata (US20070041640A1).
Regarding claim 3, Chiba, Makoto, Sato teaches limitation stated above, however, does not explicitly discuss the linearity of transmittance of the transmissive pixels.
Tabata in the art of image processing, teaches the a method of image processing which a transmittance gradation of a transmissive area which encompass transmissive pixels (Fig.3), can be either linear or non linear. [0080-0084].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Chiba, Makoto, Sato to apply the image processing method which a transmittance of the transmissive pixel increases nonlinearly as a first feature amount in the pixel deviates from a threshold, such as that taught by Tabata, to as applying a known image processing technique to yield a predictable result of displaying characteristic of transmittance of a transmissive pixel.



Claims 5-6 rejected under 35 U.S.C. 103 as being unpatentable over Chiba, Makoto, Sato, further in view of Toru (US20160146723A1).
Regarding claims 5-6, Chiba, Makoto, Sato teaches limitation stated above, however, Chiba further teaches feature amount includes characteristic of hemoglobin and oxygen saturation, however does not explicitly discuss an analysis method of calculating a first and second ratio between components of image data and calculating feature amount using the ratios.
Toru in the art of image processing for medical device, teaches 
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Chiba, Makoto, Sato to include analysis method of calculating a first ratio and a second ratio between predetermined components using values of the components out of the components of image data to calculate the feature amount (of oxygen saturation and hemoglobin concentration) [0083-96], such as that taught by Toru, as applying a known image processing technique of using component value from an observation image to yield a predictable result of estimating medical feature such as hemoglobin concentration or hemoglobin oxygen saturation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795